UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 99-4557
THOMAS L. AMICK,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-98-210)

                      Argued: September 29, 2000

                      Decided: October 20, 2000

        Before WILKINS and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Samuel John Buffone, ROPES & GRAY, Washington,
D.C., for Appellant. Michael Emile Karam, Tax Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee. ON BRIEF: Paula M. Junghans, Acting Assistant Attorney
General, Robert E. Lindsay, Alan Hechtkopf, Walter C. Holton, Jr.,
United States Attorney, Tax Division, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellee.
2                      UNITED STATES v. AMICK

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   In this criminal tax case, Thomas Amick appeals his convictions
for tax evasion and tax fraud claiming a number of evidentiary and
instructional errors prejudiced his trial. Finding no merit in Amick’s
claims, we affirm.

                                  I.

   In 1985, the Internal Revenue Service assessed a $177,370.63 pen-
alty against Amick for failure to forward to the IRS the withholding
taxes deducted from his employees’ paychecks. For the next eleven
years, Amick structured his affairs so as to avoid having any assets
in his name. He founded a new company with ownership vested in a
friend and earned no income for his work. Instead, Amick received
"loans" from his employer, ostensibly advances for future commis-
sions. The company annually sold these loans to another friend of
Amick at as much as a 99% discount; Amick never repaid the loans.
Amick sold his house to a friend, and then rented the house for an
amount equal to the mortgage payments; Amick’s employer paid his
rent as part of an "option to purchase agreement" that the employer
shared with Amick. In addition, Amick attempted to funnel all of his
financial transactions through bank accounts in his wife’s name. Dur-
ing this period Amick reported to the IRS that he had minimal or no
income and, in fact, one year claimed the Earned Income Tax Credit
for poor families.

   Amick’s "loans" totaled hundreds of thousands of dollars each
year. During this period (in which he claimed he received minimal or
no income) Amick lived in a prosperous area, took expensive vaca-
tions, drove luxury sports cars, and belonged to exclusive clubs.
Because Amick told the IRS that he had minimal or no income and
no bank accounts, the IRS was unable to levy any of his funds. Over
                        UNITED STATES v. AMICK                         3

time, Amick’s civil tax assessment grew to nearly $500,000. In 1996,
when limitations expired on this liability, Amick had paid the IRS
only $400.

  The government indicted Amick on various counts of criminal tax
evasion and tax fraud in July 1998, and a jury convicted him on all
counts on November 20, 1998. Amick appeals, claiming the district
court erred by admitting prejudicial evidence of his lifestyle and
improper expert testimony, by restricting Amick’s ability to impeach
witnesses with no comparable control over the government, and by
committing various instructional errors.

                                   II.

   Amick first claims that the district court erred by admitting evi-
dence of his extravagant lifestyle, asserting that this evidence was a
prejudicial appeal by the government to class bias. Amick contends
that the district court should have exercised its gatekeeping function
under Federal Rule of Evidence 403, which instructs a court not to
admit evidence that has a prejudicial impact outweighing its probative
value. Fed. R. Evid. 403.

   Amick maintains that he objected to the government’s life-style
testimony at trial, but the record reveals no such objection. Amick
objected only to similar evidence on the unrelated argument that facts
involving events occurring after limitations expired on his civil tax
liability were inadmissable. Amick never objected to any evidence on
the basis of class prejudice. Therefore, we review only for plain error.

    The district court did not err in admitting this testimony, let alone
plainly err, because its admission did not violate Rule 403. This evi-
dence was important to prove that Amick lied about his income to
evade payment. Amick’s defense consisted of the claim that he had
little or no income, but only loans based on future commissions. That
he spent extravagantly belies this defense and is more probative than
prejudicial. Moreover, a review of the record indicates that this evi-
dence was not particularly prejudicial. Although the government
inquired into several extravagant expenditures, it did not do so in a
way to inflame passion.
4                      UNITED STATES v. AMICK

                                  III.

    Amick next makes various arguments concerning expert witnesses.

   Amick contends that two IRS fact witnesses, Agents Muller and
Uhlrich, provided unauthorized expert testimony at trial. The rules of
evidence require expert witnesses — those who provide specialized
knowledge helpful to the trier of fact — to be qualified as such by the
trial court. See Fed. R. Evid. 702. Both agents testified as to when
limitations tolled on Amick’s civil tax liability. Amick maintains that
this testimony constituted specialized knowledge requiring expert
qualification. He concedes he did not object to this testimony at trial,
and so we review for plain error. The argument is meritless.

   Review of the record indicates the testimony of these agents was
not based on expert knowledge. Agents Miller and Uhlrich were fact
witnesses who explained their investigation of Amick under the tax
laws and the actions they took to recover the taxes he owed. The run-
ning of the statute of limitations was a fact relevant to their inquiry.
Even if tolling of the limitations period had constituted specialized
knowledge requiring expert qualification, admission of this testimony
was not plain error. The parties did not dispute when limitations tolled
on Amick’s civil liability; therefore, Amick suffered no prejudice
from testimony on this point.

   Amick also contends that Agent Ulrich’s testimony should not
have been admitted because his civil investigation of Amick
assertedly violated Amick’s constitutional rights. Ulrich began his
civil investigation of Amick after another agent had abandoned it.
Amick claims that the other agent had gathered enough information
to begin a criminal investigation, and that Agent Ulrich’s continuation
of the civil investigation violated his Fourth and Fifth Amendment
rights and IRS regulations. See Groder v. United States, 816 F.2d 139,
142 (4th Cir. 1987).

   Once again, Amick’s argument fails. The civil investigation would
have been unlawful only if (1) Amick had provided the IRS informa-
tion during an allegedly civil investigation when in fact the IRS was
conducting a criminal investigation; and (2) the IRS had misrepre-
sented the nature of its inquiry to Amick. See United States v. Peter,
                       UNITED STATES v. AMICK                         5

153 F.3d 445, 456 (7th Cir. 19998); see also Groder, 816 F.2d at 144
(requiring bad faith on part of investigators). Here, Amick provided
no information to the IRS. In fact, the reason the civil investigation
proceeded so slowly was because Amick refused to share information
or cooperate with the IRS. Additionally, Amick points to no evidence
that the IRS misrepresented the nature of its inquiry or acted in any-
thing other than good faith. Amick cannot create a constitutional vio-
lation out of the IRS’s patience in the face of his intransigence.

   Amick also alleges that the district court erred by allowing a gov-
ernment expert witness to testify to the mental state required for an
element of a crime in violation of Federal Rule of Evidence 704(b).
Agent Herbert Lee testified as an expert witness for the government
as to how the IRS determines if a transaction is a loan or disguised
income. A critical issue at trial was whether Amick disguised his
income as loans to shield it from IRS levies. Amick concedes that we
also review this issue for plain error.

   An expert witness does not impermissibly testify on mental state
evidence if he does not reference "intent" and is clear that his opinion
is based upon general criminal practices, and not special knowledge
of the defendant’s mental processes. See United States v. Boyd, 55
F.3d 667, 672 (D.C. Cir. 1995); United States v. Lipscomb, 14 F.3d
1236, 1240 (7th Cir. 1994).

   Agent Lee did not mention intent, and his testimony concerned
general criminal practices. Moreover, for the most part, he only testi-
fied to the general factors used by the IRS to determine whether a
transfer constituted a loan or income, and avoided the specific facts
of this case. While Amick points out that Agent Lee made one case-
specific statement and was cautioned by government counsel to keep
his testimony general, this caution merely demonstrates the careful
effort at trial to ensure Lee’s testimony did not violate the rule. The
district court did not plainly err in admitting Lee’s testimony.

                                  IV.

  Amick next argues that the district court erred by barring evidence
he sought to admit to impeach a government witness, while allowing
6                       UNITED STATES v. AMICK

the government to introduce comparable testimony to impeach a
defense witness.

   Amick contends that the district court improperly denied him the
opportunity to introduce by cross-examination or by extrinsic evi-
dence a conversation between Amick’s investigator and Mike Rosen-
markle, a close friend, accountant, and co-conspirator of Amick’s.
The government did not prosecute Rosenmarkle and he testified as a
prosecution witness. Amick claims that Rosenmarkle had allegedly
told the investigator that he felt squeezed between his friendship with
Amick and what the government wanted, and that the justice system
was not interested in the truth. Over Amick’s objection, the district
court, because of concern that Rosenmarkle’s statements would
reflect badly on "the justice system," refused to permit the testimony.

   Although Rosenmarkle’s statements would normally be admissible
to show bias or as prior inconsistent statements, the trial judge has
great discretion to keep otherwise admissible evidence from the jury
under Fed. R. Evid. 403. With this is mind, we cannot say that the dis-
trict court abused its discretion in refusing to admit this testimony.
Moreover, given the other evidence presented at trial as to Rosen-
markle’s bias and veracity, any error that did occur was harmless.

   Amick also objects to the trial court’s allowing the government to
question his friend and business associate, Phillip Hightower, as to
whether Hightower stated that he wanted "his boy," Amick, "to get
off." Hightower’s statement obviously goes to bias, and Amick has
not pointed to any prejudicial effect of the statement that the trial
court should have found outweighed its probative value. Amick also
argues that the trial court improperly prohibited questions to High-
tower on re-direct to elicit the fact that he found a government search
of his house abusive and frightening. It is difficult to see the probative
value of Hightower’s view of government tactics; whatever coercion
he felt must not have had much effect, considering that Hightower
testified for Amick and against the government. Indeed, the only bias
that this evidence might have suggested was bias against the govern-
ment. The trial court did not err in refusing to permit this testimony.

                                   V.

  Amick contends that the district court erred in several respects
when instructing the jury. Denial of a requested jury instruction
                       UNITED STATES v. AMICK                         7

requires reversal when the offered instruction (1) was correct; (2) was
not substantially covered by the court’s charge to the jury; and (3)
dealt with some point in the trial so important that failure to give the
requested instruction seriously impaired the defendant’s ability to
conduct a defense. United States v. Guay, 108 F.3d 545, 550 (4th Cir.
1997). A challenge to a jury instruction provided by the court suc-
ceeds only if the instruction, taken as a whole, fails to state the con-
trolling law fairly. United States v. Fowler, 932 F.2d 306, 317 (4th
Cir. 1991).

   Amick claims the district court erred by refusing a proposed jury
instruction that, if Amick believed in good faith that he had complied
with the tax laws, this required acquittal. This argument fails because
the trial judge properly included a willfulness instruction. A good
faith instruction was not necessary here in view of the willfulness
instruction. See Cheek v. United States, 498 U.S. 192, 201 (1991);
Fowler, 932 F.2d at 317.

   Amick next challenges the trial judge’s refusal to provide a pro-
posed instruction stating that the "affirmative act" requirement of a
willful evasion of tax must be something likely to mislead or conceal.
Amick is correct that the mislead or conceal language he championed
comes directly from the seminal case of Spies v. United States, 317
U.S. 492 (1943). Amick argues that the omission of mislead or con-
ceal language in the judge’s instruction, read with the judge’s other
instructions, would allow the jury to find that the act of influencing
witnesses to tell the truth constitutes criminal tax evasion. The
instructions do list "influencing witnesses" as possible overt acts, and
do not mention that the influence must be likely to conceal or mis-
lead. Any error, however, is harmless. The jury instructions included
all of the potential overt acts mentioned in the indictment, and cor-
rectly instructed the jury that they need only find that Amick commit-
ted one such act. The government presented evidence of numerous
acts of tax evasion by Amick. In order to find a district court’s error
harmless "we need only be able to say with fair assurance, after pon-
dering all that happened without stripping the erroneous action from
the whole, that the judgment was not substantially swayed by the
error." United States v. Brothers Constr. Co., 219 F.3d 300, 311 (4th
Cir. 2000); United States v. Brooks, 111 F.3d 365, 371 (4th Cir.
1997). We can not say that, in light of all the evidence against Amick,
8                       UNITED STATES v. AMICK

the jury’s decision was substantially swayed by any potential error
here.

   Amick also asserts that the district court erred by rejecting his pro-
posed instruction listing factors for the jury to consider in determining
whether disputed transactions were loans or taxable income. This
claim too lacks merit. Simply put, Amick’s proposed instruction
incorrectly stated the law and the district court correctly stated the
law. The "sine qua non of a bona fide non-reportable loan is the tax-
payer’s own intention to repay." United States v. Pomponio, 563 F.2d
659, 662 (4th Cir. 1977). The district judge properly instructed the
jury that it must determine if the transactions at issue were loans or
income by determining whether Amick had an intention to repay the
loans, and that it should consider "all the evidence" in doing do.
Amick’s proposed instruction merely listed factors for the jury to con-
sider; intention to repay was but one of many factors. Amick’s
instruction would have permitted the jury to discount intention to
repay and place more emphasis on other factors.

   In addition, Amick argues that the district court erred by rejecting
his proposed instruction that signature authority on a checking
account legally differs from ownership of an account. The govern-
ment introduced evidence at trial that, while Amick claimed to have
no bank accounts, he wrote many checks from an account registered
to his wife. Amick asserts that he merely possessed signature author-
ity over that account, and did not own it. He contends that this error
deprived him of an opportunity to raise the defense that he was not
hiding assets.

   Assuming that Amick’s instruction correctly stated the law, omis-
sion of it did not constitute reversible error. The government provided
overwhelming evidence that Amick owned the bank account at issue
— namely, evidence that he opened the account as a joint account
with his wife, received the statements, and called the bank "his bank."
Moreover, even if ownership of the account were disputed, the gov-
ernment’s evidence overwhelmingly demonstrated other acts of eva-
sion. Given this evidence, we can "say with fair assurance, after
pondering all that happened without stripping the erroneous action
from the whole, that the judgment was not substantially swayed by
                       UNITED STATES v. AMICK                        9

[any] error." Brothers Constr., 219 F.3d at 311. Accordingly, any
error was certainly harmless.

                                 VI.

   Finally, we granted Amick permission to file a supplemental brief
on the impact on this case of the Supreme Court’s recent decision in
Apprendi v. New Jersey, 120 S. Ct. 2348 (2000). Amick contends that
the district court committed constitutional error by enhancing his sen-
tence on the basis of factual determinations decided by a preponder-
ance of the evidence. Amick asserts that Apprendi commands that any
fact-finding that increases a sentence must be found by a jury beyond
a reasonable doubt. Apprendi’s holding, however, applies to "any fact
that increases a penalty for a crime above the statutory maximum."
Apprendi, 120 S. Ct. at 1362-63. The district court did not sentence
Amick above the statutory maximum, therefore Apprendi does not
apply here.

                                                          AFFIRMED